DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.  Claims 1-20 are rejected in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on November 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/707185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al (US 2012/0264831) (hereinafter 'Bridges) in view of Bell et al (US 2014/0342043) for the reasons set forth in rejecting the claims in the last Office action.
Regarding Claims 1-20, Bridges discloses a sweetener composition (para [0031]) comprising: stevia leaf extract (para [0031], sweet steviol glycosides; para [0003], sweet steviol glycosides that may be extracted from Stevia include the six Rebaudiosides (i.e., Rebaudiosides A to F), stevioside (the 
Bridges discloses the sweetener composition of claim 1.  Bridges further discloses wherein the sweetener composition comprises 50% by weight of the Luo Han Guo fruit extract (para [0018], mogroside V is provided in the form of a Luo Han Guo extract... at most 95 wt % of the extract; para [0019], the weight ratio of Mogroside V to the Rebaudioside component is at least 1:1 (or 50 wt %). Bridges does not explicitly disclose wherein sweetener composition comprises approximately 6-32% by weight of the Luo Han Guo fruit extract. To a person skilled in the art of formulating sweetener compositions, it would have been obvious to vary the composition disclosed by Bridges to include 6-32 
Bridges discloses sweetener composition of claim 1, wherein approximately 20-60% by weight of the Luo Han Guo fruit extract is mogroside V (para [0018], mogroside constitutes at least 50 wt % of the extract).
Bridges discloses the sweetener of claim 1, wherein the sweetener composition has a reduced aftertaste (para [0030]) relative to at least one of: the stevia leaf extract; the at least one substantially purified steviol glycoside (para [0030], 97% Rebaudioside A); the stevia leaf extract combined with the Luo Han Guo fruit extract; and the at least one substantially purified steviol glycoside combined with the Luo Han Guo fruit extract.
Regarding Claim 2, Bridges discloses sweetener composition of claim 1, wherein at least one of the stevia leaf extract, the steviol glycoside, and the Luo Han Guo Fruit extract have a natural origin (para [0021], purified and concentrated extract; i.e., no synthetic procedures are disclosed).
Regarding Claim 3, Bridges discloses the sweetener composition of claim1, wherein approximately 50-80% by weight of the steviol glycosides are Rebaudioside-A (para [0020], Rebaudioside A will constitute at least 50 wt % of the sweet steviol glycosides present).  Bridges discloses, wherein the steviol glycosides are approximately 60% by weight Rebaudioside-A (para [0020], 60 wt %).
	Regarding Claim 4, Bridges discloses the sweetener composition of claim 1, wherein the at least one substantially pure steviol glycoside comprises at least one of rebaudioside A (para [0020], 97% Rebaudioside A), rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, rebaudioside G, rebaudioside I, rebaudioside H, rebaudioside J, rebaudioside K, rebaudioside L, rebaudioside M, rebaudioside N, rebaudioside 0, dulcoside A, stevioside, and rubusoside.

Regarding Claim 6, Bridges discloses the sweetener composition of claim 1, wherein at least one substantially pure steviol glycoside is Rebaudioside-D (para [0020]). Bridges does not explicitly disclose wherein at least approximately 95% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-D. Bridges further discloses (para [0020], various glycoside molecules in the extract are separated via crystallization techniques, typically using ethanol or methanol as solvent, permitting the isolation of pure Rebaudioside A, B and D.) To a person of ordinary skill in the art of formulating natural non-caloric sweeteners, it would have been obvious to substitute Rebaudioside D for Rebaudioside A in at least 95 wt % in the disclosure of Bridges, because Bridges suggests (para [0020], individual purified glycosides may then be used in combination to provide Rebaudioside components useful in the present invention).
Regarding Claim 7, Bridges discloses the sweetener composition of claim 1.  Bridges does not explicitly disclose wherein at least approximately 95% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-M. However, Bell discloses (para [0006], Rebaudioside M is a potent sweetener that can be produced by extraction from Stevia rebaudiana plant leaves, optionally followed by purification to obtain either pure rebaudioside M or to increase the concentration of rebaudioside M relative to other components of the extract, such as Reb A.) Bell further discloses (para [0006], Rebaudioside M has been found to have a sweetness intensity significantly higher than Reb A, and has also been found to provide beverages and other food products with ... substantially less bitter aftertaste). To a person of ordinary skill in the art of formulating non-nutritive sweetener compositions, it would have been obvious to substitute Reb M for Reb A in the sweetener composition disclosed by 
Regarding Claim 8, Bridges discloses the sweetener composition of claim 1, wherein at least one steviol glycoside is Rebaudioside-E (para [0020]). Bridges does not explicitly disclose wherein at least approximately 95% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-E. Bridges further discloses (para [0020], various glycoside molecules in the extract are separated via crystallization techniques, typically using ethanol or methanol as solvent, permitting the isolation of pure Rebaudioside A, B and D). To a person of ordinary skill in the art of formulating natural non-caloric sweeteners, it would have been obvious to substitute Rebaudioside E for Rebaudioside A in at least 95 wt % in the disclosure of Bridges, because Bridges suggests (para [0020], individual purified glycosides may then be used in combination to provide Rebaudioside components useful in the present invention).
Regarding Claim 9, Bridges discloses the sweetener composition of claim 1. Bridges does not explicitly disclose the sweetener composition further comprising a flavorant. However, Bell discloses a sweetener composition further comprising a flavorant (para [0011]). To a person of ordinary skill in the art of preparing sweetener composition, it would have been obvious to add a flavorant in order to improve the taste profile, as both Bridges (para [0030]) and Bell (para [0033]) are directed to improved taste profiles in sweetened compositions.
Regarding Claim 10, Bridges discloses the sweetener composition of claim 1, further comprising a natural sweetener comprising at least one of: rebaudioside C, rebaudioside E, rebaudioside F, rebaudioside G, rebaudioside I, rebaudioside H, rebaudioside J, rebaudioside K, rebaudioside L, rebaudioside N, rebaudioside 0, dulcoside A, mogroside VI, isomogroside V, siamenoside, mogroside IV, abrusoside A, pterocaryoside A, pterocaryoside B, curculin (para [0032]), glycyrrhizic acid and its salts, 
Regarding Claim 11, Bridges discloses the sweetener composition of claim 1, further comprising an oligosaccharide (para [0034], fructose).
Regarding Claims 12-20, Bridges discloses the sweetener composition of claim 1, wherein the at least one substantially pure steviol glycoside comprises a mixture of two substantially pure steviol glycosides (para [0020], individual purified glycosides may then be used in combination to provide Rebaudioside components useful in the present invention).  Bridges discloses a sweetener comprising a mixture of two substantially pure steviol glycosides comprising Rebaudioside-A and Mogroside -V. Bridges discloses Rebaudiosides D and E.  Bell et al disclose Rebaudioside M (para [0006]).  To a person of ordinary skill in the art of formulating sweetening compositions, it would have been obvious to manipulate the amounts of Rebaudioside-A, Rebaudiosides D, M, and E and Mogroside-V in order to obtain a cost effective sweetener with a desirable taste profile.
The prior art teaches stevia leaf extract, steviol glycosides, and Luo Han guo fruit extract as conventional and well-known in the art.  In the absence of a showing of unexpected results, the selection and manipulation of known components for their art-recognized function is expected, obvious, and well-within the skill of the art.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the claimed weight ratio of steviol glycosides to mogroside-V.

Once the art recognizes specific compounds as sweeteners then the manipulation of amounts to obtain a desired sweetness would be expected and obvious.  In the absence of a showing of unexpected results, it would have been no more than obvious to manipulate the amounts of Rebaudioside-A, Rebaudiosides D, M, and E and Mogroside-V in order to obtain a cost effective sweetener with a desirable taste profile.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
February 10, 2022